Case 19-00730-5-JNC        Doc 615 Filed 12/23/19 Entered 12/23/19 18:03:45                Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:                       )
                               )                              Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY #1, )
  LLC, d/b/a WASHINGTON COUNTY )                              Chapter 11
  HOSPITAL,                    )
                               )
             Debtor.           )
                               )

    MOTION OF TRUSTEE FOR (I) AN INTERIM ORDER (A) AUTHORIZING THE
 TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION
  FINANCING PURSUANT TO SECTION 364(c)(1) AND (2) OF THE BANKRUPTCY
 CODE AND RULE 4001 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE,
   (B) GRANTING SUPER-PRIORITY ADMINISTRATIVE EXPENSE TREATMENT
    AND CERTAIN LIENS ON THE DEBTOR’S PROPERTY TO THE LENDER AS
 SECURITY FOR THE OBLIGATIONS HEREUNDER, AND (C) SCHEDULING FINAL
     HEARINGS PURSUANT TO RULE 4001, AS WELL AS (II) A FINAL ORDER
    AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN
           SECURED POST-PETITION FINANCING ON A FINAL BASIS

        NOTICE IS HEREBY GIVEN that the Trustee has filed a MOTION OF TRUSTEE FOR
 (I) AN INTERIM ORDER (A) AUTHORIZING THE TRUSTEE, ON BEHALF OF THE
 DEBTOR, TO OBTAIN SECURED POST-PETITION FINANCING PURSUANT TO
 SECTION 364(c)(1) AND (2) OF THE BANKRUPTCY CODE AND RULE 4001 OF THE
 FEDERAL RULES OF BANKRUPTCY PROCEDURE, (B) GRANTING SUPER-
 PRIORITY ADMINISTRATIVE EXPENSE TREATMENT AND CERTAIN LIENS ON
 THE DEBTOR’S PROPERTY TO THE LENDER AS SECURITY FOR THE
 OBLIGATIONS HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS
 PURSUANT TO RULE 4001, AS WELL AS (II) A FINAL ORDER AUTHORIZING THE
 TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN SECURED POST-PETITION
 FINANCING ON A FINAL BASIS (the “Motion”).

         FURTHER NOTICE IS HEREBY GIVEN that the Motion filed by the Trustee may be
 allowed provided no responses and request for hearing is delivered by a party-in-interest in writing
 to the Clerk, United States Bankruptcy Court, P.O. Box 791, Raleigh, NC 27602, by 9:00 a.m. on
 December 30, 2019, and,

        FURTHER NOTICE IS HEREBY GIVEN that any responses to the Motion shall also be
 mailed to the Trustee at the address given below, and,

         FURTHER NOTICE IS HEREBY GIVEN that, if a response and request for hearing is
 filed by a party-in-interest in writing within the time indicated, a hearing will be conducted on the
Case 19-00730-5-JNC        Doc 615 Filed 12/23/19 Entered 12/23/19 18:03:45               Page 2 of 2




 Motion and Response thereto on December 30, 2019 at 11:00 a.m. at the United States
 Bankruptcy Court for the Eastern District of North Carolina, 2nd Floor Courtroom, 150
 Reade Circle, Greenville, North Carolina, and all interested parties will be notified accordingly.
 If no request for hearing is timely filed, the Court may rule on the Motion and any Response thereto
 ex parte without further notice.

        DATE OF NOTICE: December 23, 2019

                                        WALDREP LLP

                                        /s/ Thomas W. Waldrep, Jr.
                                        Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                        James C. Lanik (NC State Bar No. 30454)
                                        Jennifer B. Lyday (NC Bar No. 39871)
                                        Francisco T. Morales (NC Bar No. 43079)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                       - and –

                                        HENDREN, REDWINE & MALONE, PLLC

                                        Jason L. Hendren (NC State Bar No. 26869)
                                        Rebecca F. Redwine (NC Bar No. 37012)
                                        4600 Marriott Drive, Suite 150
                                        Raleigh, NC 27612
                                        Telephone: 919-420-7867
                                        Telefax: 919-420-0475
                                        Email: jhendren@hendrenmalone.com
                                              rredwine@hendrenmalone.com

                                       Attorneys for the Trustee
